VINCERA, INC.




SECURITIES PURCHASE AGREEMENT




This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of
_________________, 2005 and is by and among VINCERA, INC., a Delaware
corporation, with its principal office at 611 S. Congress Avenue, Suite 350,
Austin, TX 78704 (the “Company”), and each investor listed on Schedule 1 hereto
(each such investor individually, a “Purchaser” and, collectively, the
“Purchasers”).




WHEREAS, the Company desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Company, authorized but unissued shares
of common stock, $0.001 par value per share, of the Company (including any
securities into which or for which such shares may be exchanged for, or
converted into, pursuant to any stock dividend, stock split, stock combination,
recapitalization, reclassification, reorganization or other similar event the
“Common Stock”), at an aggregate purchase price of up to $10,225,000 in addition
to the issuance of up to approximately 8,492,167 shares of Common Stock upon
conversion of the Bridge Notes (as defined below) and the Short Term Notes (as
defined below), all upon the terms and subject to the conditions set forth in
this Agreement;




WHEREAS, simultaneously with entering into this Agreement, the Company and the
Purchasers are entering into that certain Registration Rights Agreement, dated
as of the date hereof (the “Registration Rights Agreement”) attached as Exhibit
A hereto, pursuant to which the Company shall register for resale the Shares and
the Warrant Shares (as defined below) on the terms set forth therein;




NOW THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:




1.

Definitions. As used in this Agreement, the following terms shall have the
following respective meanings:




(a)

“Affiliate” means any Person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, a
Person, as such terms are used and construed under Rule 144 (as defined below).




(b)

“Board” means the board of directors of the Company.




(c)

“Closing Date” means the date hereof.




(d)

“Effective Date” means the date that the registration statement required to be
filed by the Company under the Securities Act pursuant to the terms of the
Registration Rights Agreement becomes effective.




(e)

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all of
the rules and regulations promulgated thereunder.





1







--------------------------------------------------------------------------------

(f)

“Fully Diluted Common Stock” means the outstanding Common Stock

and the shares of Common Stock issued or issuable upon exercise of Warrants
(assuming full exercise).




(g)

“Majority Purchasers” has the meaning set forth in Section 8.8.




(h)

“Material Adverse Effect” means any event, occurrence or development that has
had, or that could reasonably be expected to have, individually or in the
aggregate with other events, occurrences or developments, a material adverse
effect on the assets, liabilities (contingent or otherwise), business, affairs,
operations, prospects or condition (financial or otherwise) of the Company.




(i)

“Person” (whether or not capitalized) means an individual, entity, partnership,
limited liability company, corporation, association, trust, joint venture,
unincorporated organization, and any government, governmental department or
agency or political subdivision thereof.




(j)

“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
or substitute rule, law or provision.




(k)

“SEC” means the Securities and Exchange Commission.




(l)

“Securities Act” means the Securities Act of 1933, as amended, and all of the
rules and regulations promulgated thereunder.




(m)

“Shares” means the shares of Common Stock issued and sold by the Company to the
Purchasers hereunder.




(n)

“Share Price” means $0.36 per Share.




(o)

“Transaction Documents” means, collectively, the Registration Rights Agreement
and the Warrants.




(q)

“Warrants” means the warrants to purchase Common Stock, dated as of the date
hereof, issued by the Company to the Purchasers, in substantially the form
attached hereto as Exhibit B.




(r)

“Warrant Shares” means the shares of Common Stock issued or issuable upon the
exercise of the Warrants.




2.

Purchase and Sale of Shares and Warrants.




2.1

Purchase and Sale of Shares. Subject to and upon the terms and conditions set
forth in this Agreement, the Company agrees to issue and sell to each Purchaser,
and each Purchaser hereby agrees, severally and not jointly, to purchase from
the Company, at the Closing, the number of Shares set forth opposite such
Purchaser’s name on Schedule 1 hereto, at the Share Price, payable in cash or by
cancellation of indebtedness.  





2







--------------------------------------------------------------------------------




2.2

Issuance of Warrants. Subject to and upon the terms and conditions set forth in
this Agreement, the Company agrees to issue to each Purchaser, other than those
Purchasers who are purchasing Shares by cancellation of indebtedness, at the
Closing a Warrant to purchase the number of Warrant Shares equal to twenty-five
percent (25%) of the number of Shares purchased by such Purchaser at Closing at
an exercise price equal to the Share Price, which shall be appropriately
adjusted for any recapitalizations, stock combinations, stock dividends, stock
splits and the like which occur after the Closing Date.




2.3

Initial Closing. The initial closing of the sale of not less than 2,777,778
Shares in accordance with this Agreement (the “Initial Closing”) shall take
place at the offices of Vincera, Inc. at 611 South Congress Ave., Suite 350,
Austin Texas 78704, on the Closing Date, or on such other date and at such time
as may be agreed upon between the Purchasers, on the one hand, and the Company,
on the other hand. At the Closing, the Company shall deliver to each Purchaser
(i) a single stock certificate (or more, if reasonably requested by the
Purchaser), registered in the name of such Purchaser, representing the number of
Shares purchased by such Purchaser and (ii) a Warrant as provided in Section 2.2
hereof, against payment of the purchase price by wire transfer of immediately
available funds to such account as the Company shall designate in writing.




2.4

Subsequent Closings.  The Company may sell, in one or more subsequent closings
(each, a “Subsequent Closing”) on or before November 15, 2005, unless extended
upon agreement between the Company and the Placement Agent, an additional number
(which number of Shares shall not exceed, when combined with the Shares sold at
the Initial Closing, 28,402,777 Shares in the aggregate) of authorized but
unissued shares of Common Stock to subsequent purchasers (each, a “Subsequent
Purchaser”) as the Board of Directors of the Company may approve at the same
price per Share as the Shares purchased and sold at the Initial Closing (each, a
“Subsequent Closing” and, together with the Initial Closing, a “Closing”).  Any
such sales and purchase shall be made upon the same terms and conditions as
those contained herein.  As a condition to the Closings hereunder, the Company,
each Purchaser and, upon the execution of an appropriate counterpart signature
page, the form of which shall be provided to each such Subsequent Purchaser,
each Subsequent Purchaser shall enter into the Registration Rights Agreement and
shall have the rights and obligations thereunder.  Following each Subsequent
Closing, any Subsequent Purchaser purchasing Shares hereunder shall be deemed to
be a Purchaser hereunder and the name of such Purchaser and the number of Shares
purchased by such Purchaser shall be included on the Schedule of Purchasers
attached as Schedule 1 hereto.




2.5

Bridge Note Warrants/Short Term Note Warrants.  Subject to and upon the terms
and conditions set forth in this Agreement, the Company agrees to issue to those
Purchasers who are purchasing Shares by cancellation of indebtedness, at the
Closing a Warrant to purchase the number of Warrant Shares as determined; (i) by
taking fifty percent (50%) of the principal and interest amount of that certain
Subordinated Promissory Note (the “Bridge Note”), issued to such Purchaser
divided by the Share Price, or (ii) by taking twenty-five percent (25%) of the
principal and interest amount of that certain short term Promissory Note (the
“Short Term Note”) issued to such Purchaser divided by the Share Price, as
applicable, each of which shall be appropriately adjusted for any
recapitalizations, stock combinations, stock dividends, stock splits and the
like which occur after the Closing Date.  The exercise price of the Warrant
shall be $0.50 and the Company and Purchaser shall execute a mutually agreeable
Common Stock Purchase





3







--------------------------------------------------------------------------------

Warrant at the Closing which provides, among other things that the Warrant shall
terminate and no longer be exercisable eighteen (18) months from the final
Closing hereunder.




3.

Representations and Warranties of the Company. The Company hereby represents and
warrants to each Purchaser, as of the date hereof and except as set forth on the
Registration Statement on Form 10-SB as amended from time to time furnished by
the Company to each Purchaser (the “Registration Statement”), as follows:




3.1

Incorporation. Each of the Company and the Subsidiaries (as defined in Section
3.16 below) is a corporation or other entity duly organized, validly existing
and in good standing under the laws of the State of Delaware (or such other
applicable jurisdiction of incorporation or formation as is indicated on the
Registration Statement), and is in good standing as a foreign corporation or
other entity in each jurisdiction in which the nature of the business conducted
or the character of the property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not result in a Material Adverse Effect. Each of the Company and the
Subsidiaries has all requisite corporate power and authority to carry on its
business as now conducted and to carry out the transactions contemplated hereby.
Neither the Company nor any of the Subsidiaries is in violation of any of the
provisions of its Certificate of Incorporation (or other charter document) or
By-laws.




3.2

Capitalization. The authorized capital stock of the Company consists of (i)
70,000,000 shares of Common Stock with a plan to increase the authorized capital
stock of the Company to 100,000,000 shares of Common Stock upon filing of a
Certificate of Amendment with Delaware, of which 24,102,197 shares were
outstanding as of the date hereof, and (ii) 30,000,000 shares of preferred
stock, of which 9,923,062 shares are outstanding as of the date hereof. All
shares of the Company's issued and outstanding capital stock have been duly
authorized, are validly issued and outstanding, and are fully paid and
nonassessable. Except as set forth in the Registration Statement, there are no
existing options, warrants, calls, preemptive (or similar) rights, subscriptions
or other rights, agreements, arrangements or commitments of any character
obligating the Company to issue, transfer or sell, or cause to be issued,
transferred or sold, any shares of the capital stock of the Company or other
equity interests in the Company or any securities convertible into or
exchangeable for such shares of capital stock or other equity interests,
including the Shares, the Warrants and the Warrant Shares, and there are no
outstanding contractual obligations of the Company to repurchase, redeem or
otherwise acquire any shares of its capital stock or other equity interests.
Except as set forth in the Registration Statement with respect to the Company’s
Series A preferred stock  the issue and sale of the Shares, the Warrants and the
Warrant Shares will not obligate the Company to issue or sell, pursuant to any
pre-emptive right or otherwise, shares of Common Stock or other securities to
any Person (other than the Purchasers) and except as set forth in the
Registration Statement with respect to the Company’s Series A preferred stock,
 will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under such securities.




3.3

Registration Rights. Except as set forth on Registration Statement, the Company,
to the best of its knowledge, has not granted or agreed to grant to any Person
any right





4







--------------------------------------------------------------------------------

(including “piggy-back” and demand registration rights) to have any capital
stock or other securities of the Company registered with the SEC or any other
government authority.




3.4

Authorization. All corporate action on the part of the Company, its officers and
directors necessary for the authorization, execution, delivery and performance
of this Agreement and the Transaction Documents and the consummation of the
transactions contemplated herein and therein has been taken or will be taken.
When executed and delivered by the Company, each of this Agreement and the
Transaction Documents shall constitute a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as such may be limited by bankruptcy, insolvency, reorganization or other
laws affecting creditors' rights generally and by general equitable principles.
The Company has all requisite corporate power and authority to enter into this
Agreement and the Transaction Documents and to carry out and perform its
obligations under their respective terms.




3.5

Valid Issuance of the Shares. The Shares, the Warrants and the Warrant Shares
have been or will be duly authorized, and the Shares and the Warrant Shares,
upon issuance pursuant to the terms hereof and the terms of the Warrants,
respectively, will be validly issued, fully paid and nonassessable and not
subject to any encumbrances, preemptive rights or any other similar contractual
rights of the stockholders of the Company or any other Person. The Company has
reserved or will reserve from its duly authorized capital stock the number of
shares of Common Stock issuable upon execution of this Agreement and upon
exercise in full of the Warrants (assuming the Warrants vest in full).




3.6

SEC Documents. The Company has furnished to the Purchasers true and complete
copies of the Registration Statement as filed with the SEC on September 12,
2005.  As of its filing date, to the best of the Company’s knowledge, the
Registration Statement complied in all material respects with the requirements
of the Exchange Act, and the rules and regulations promulgated thereunder, and
the Registration Statement does not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. To the best of the Company’s
knowledge, the financial statements (the “Financial Statements”) of the Company
included in the Registration Statement (i) comply in all material respects with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto in effect at the time of filing, (ii) have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods covered thereby, and (iii) present
fairly, in all material respects, the financial position of the Company and the
Subsidiaries and the results of operations and cash flows as of the date and for
the periods indicated therein.  To the best of the Company’s knowledge, all
material agreements to which the Company is a party or to which the property or
assets of the Company are subject are included as part of or specifically
identified in the Registration Statement to the extent required by the rules and
regulations of the SEC as in effect at the time of filing.  To the best of the
Company’s knowledge, when filed with the SEC, the Company covenants that its
quarterly report on Form 10-Q for the period ended September 30, 2005 (a) will
comply in all material respects with the requirements of the Exchange Act, and
the rules and regulations promulgated thereunder, and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to





5







--------------------------------------------------------------------------------

make the statements made therein, in light of the circumstances under which they
were made, not misleading, (b) will include financial statements of the Company
that will comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto in
effect at the time of filing, and (c) will include, to the extent required by
the rules and regulations of the SEC as in effect at the time of filing, all
material agreements to which the Company is a party or to which the property or
assets of the Company are subject.




3.7

Consents. Except for (a) the filing and effectiveness of any registration
statement required to be filed by the Company under the Securities Act pursuant
to the terms of the Registration Rights Agreement and (b) any required state
“blue sky” law filings in connection with the transactions contemplated
hereunder or under the Transaction Documents, all consents, approvals, orders
and authorizations required on the part of the Company in connection with the
execution or delivery of, or the performance of the obligations under, this
Agreement and the Transaction Documents, and the consummation of the
transactions contemplated herein and therein, have been obtained and will be
effective as of the date hereof. The execution and delivery by the Company of
this Agreement and the Transaction Documents, the consummation of the
transactions contemplated herein and therein, do not require the consent or
approval of the stockholders of, or any lender to, the Company.




3.8

No Conflict; Compliance With Laws.




(a)

To the best of the Company’s knowledge, the execution, delivery and performance
by the Company of this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, including the
issuance of the Shares, the Warrants and the Warrant Shares, do not and will not
(i) conflict with or violate any provision of the Certificate of Incorporation
(or other charter documents) or By-laws of the Company or any of the
Subsidiaries, (ii) breach, conflict with or result in any violation of or
default (or an event that with notice or lapse of time or both would become a
default) under, or give rise to a right of termination, amendment, acceleration
or cancellation (with or without notice or lapse of time, or both) of any
obligation, contract, commitment, lease, agreement, mortgage, note, bond,
indenture or other instrument or obligation to which the Company or any of the
Subsidiaries is a party or by which they or any of their properties or assets
are bound, except in each case to the extent such breach, conflict, violation,
default, termination, amendment, acceleration or cancellation does not, and
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, or (iii) result in a violation of any statute, law,
rule, regulation, order, ordinance or restriction applicable to the Company, the
Subsidiaries or any of their properties or assets, or any judgment, writ,
injunction or decree of any court, judicial or quasi-judicial tribunal
applicable to the Company, the Subsidiaries or any of their properties or
assets.




(b)

To the best of the Company’s knowledge, neither the Company nor any of the
Subsidiaries (i) is in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as does not, and could not, reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.





6







--------------------------------------------------------------------------------




3.9

Brokers or Finders. Other than the broker fee (the “Broker Fee”) the Company
will pay to Fifth Street Capital, LLC (“Fifth Street”) upon the Closing in an
amount set forth on the Registration Statement, neither the Company nor any of
the Subsidiaries has dealt with any broker or finder in connection with the
transactions contemplated by this Agreement or the Transaction Documents, and
neither the Company nor any of the Subsidiaries has incurred, or shall incur,
directly or indirectly, any liability for any brokerage or finders' fees or
agents' commissions or any similar charges in connection with this Agreement or
the Transaction Documents, or any transaction contemplated hereby or thereby.




3.10

Absence of Litigation. Except as set forth in the Registration Statement, there
are no pending or, to the Company's knowledge, threatened actions, suits,
claims, proceedings or investigations against or involving the Company or any of
the Subsidiaries.  




3.11

No Undisclosed Liabilities; Indebtedness. Except as set forth in the
Registration Statement, and to the best of the Company’s knowledge, since June
30, 2005, the Company and the Subsidiaries have incurred no liabilities or
obligations, whether known or unknown, asserted or unasserted, fixed or
contingent, accrued or unaccrued, matured or unmatured, liquidated or
unliquidated, or otherwise, except for liabilities or obligations that,
individually or in the aggregate, do not or would not have a Material Adverse
Effect and other than liabilities and obligations arising in the ordinary course
of business.




3.12

Contracts. All contracts, agreements, instruments and other documents required
to be filed as exhibits to any of the periodic reports required to be filed by
the Exchange Act are legal, valid, binding and in full force and effect and are
enforceable by the Company in accordance with their respective terms, except as
such may be limited by bankruptcy, insolvency, reorganization or other laws
affecting creditors' rights generally and by general equitable principles.




3.13

Title to Assets. Each of the Company and the Subsidiaries has good and
marketable title to all real and personal property owned by it that is material
to the business of the Company or such Subsidiaries, in each case free and clear
of all liens and encumbrances, except those, if any, reflected in the Financial
Statements or incurred in the ordinary course of business consistent with past
practice. Any real property and facilities held under lease by the Company or
the Subsidiaries are held by it or them under valid, subsisting and enforceable
leases (subject to laws of general application relating to bankruptcy,
insolvency, reorganization, or other similar laws affecting creditors' rights
generally and other equitable remedies).




3.14

Labor Relations. No labor or employment dispute exists or, to the knowledge of
the Company, is imminent or threatened, with respect to any of the employees or
consultants of the Company that has, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.




3.15

Intellectual Property. To the best of the Company’s knowledge, the Company is
the sole and exclusive owner of, or has the exclusive right to use, all right,
title and interest in and to all material foreign and domestic patents, patent
rights, trademarks, service





7







--------------------------------------------------------------------------------

 marks, trade names, brands, copyrights (whether or not registered and, if
applicable, including pending applications for registration) and other
proprietary rights or information, owned or used by the Company (collectively,
the “Rights”), and in and to each material invention, software, trade secret,
and technology used by the Company or any of the Subsidiaries (the Rights and
such other items, the “Intellectual Property”), and, to the Company's knowledge,
the Company owns and has the right to use the same, free and clear of any claim
or conflict with the rights of others (subject to the provisions of any
applicable license agreement). Except as set forth on the Registration
Statement, there have been no written claims made against the Company or any of
the Subsidiaries asserting the invalidity, abuse, misuse, or unenforceability of
any of the Intellectual Property, and, to the Company's knowledge, there are no
reasonable grounds for any such claims.




3.16

Subsidiaries; Joint Ventures. Except for the subsidiaries listed on the
Registration Statement (the “Subsidiaries”), the Company has no subsidiaries and
(i) does not otherwise own or control, directly or indirectly, any other Person
and (ii) does not hold equity interests, directly or indirectly, in any other
Person. Except as described in the Registration Statements, the Company is not a
participant in any joint venture, partnership, or similar arrangement material
to its business.




3.17

Taxes. To the best of the Company’s knowledge, the Company and each of the
Subsidiaries has filed (or has had filed on its behalf), will timely file or
will cause to be timely filed, or has timely filed for an extension of the time
to file, all material Tax Returns (as defined below) required by applicable law
to be filed by it or them prior to or as of the date hereof, and such Tax
Returns are, or will be at the time of filing, true, correct and complete in all
material respects. Each of the Company and the Subsidiaries has paid (or has had
paid on its behalf) or, where payment is not yet due, has established (or has
had established on its behalf and for its sole benefit and recourse) or will
establish or cause to be established in accordance with United States generally
accepted accounting principles on or before the date hereof an adequate accrual
for the payment of, all material Taxes (as defined below) due with respect to
any period ending prior to or as of the date hereof. “Taxes” shall mean any and
all taxes, charges, fees, levies or other assessments, including income, gross
receipts, excise, real or personal property, sales, withholding, social
security, retirement, unemployment, occupation, use, goods and services,
license, value added, capital, net worth, payroll, profits, franchise, transfer
and recording taxes, fees and charges, and any other taxes, assessment or
similar charges imposed by the Internal Revenue Service or any taxing authority
(whether state, county, local or foreign) (each, a “Taxing Authority”),
including any interest, fines, penalties or additional amounts attributable to
or imposed upon any such taxes or other assessments. “Tax Return” shall mean any
report, return, document, declaration or other information or filing required to
be supplied to any Taxing Authority, including information returns, any
documents with respect to accompanying payments of estimated Taxes, or with
respect to or accompanying requests for extensions of time in which to file any
such return, report, document, declaration or other information. There are no
claims or assessments pending against the Company or any of the Subsidiaries for
any material alleged deficiency in any Tax, and neither the Company nor any of
the Subsidiaries has been notified in writing of any material proposed Tax
claims or assessments against the Company or any of the Subsidiaries. No Tax
Return of the Company or any of the Subsidiaries is or has been the subject of
an examination by a Taxing Authority.





8







--------------------------------------------------------------------------------




3.18

Pensions and Benefits.




(a)

To the best of the Company’s knowledge, and other than any Company 401k,
retirement, health insurance, accidental insurance or other insurance plans, the
Registration Statement contains a true and complete list of each “employee
benefit plan” within the meaning of Section 3(3) of the United States Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), including, without
limitation, multiemployer plans within the meaning of Section 3(37) of ERISA,
and all retirement, profit sharing, stock option, stock bonus, stock purchase,
severance, fringe benefit, deferred compensation, and other employee benefit
programs, plans, or arrangements, whether or not subject to ERISA, under which
(i) any current or former directors, officers, employees or consultants of the
Company has any present or future right to benefits and which are contributed
to, sponsored by or maintained by the Company or any of the Subsidiaries, or
(ii) the Company or any of the Subsidiaries has any present or future liability.
All such programs, plans, or arrangements shall be collectively referred to as
the “Company Plans.” Each Company Plan is included as part of or specifically
identified in the Registration Statement to the extent required by the rules and
regulations of the SEC as in effect at the time of filing.




3.19

Private Placement; Communications with Purchasers. The Company has not sold or
offered to sell or solicited any offer to buy the Shares, the Warrants or the
Warrant Shares by means of any form of general solicitation or advertising.
Neither the Company nor any of its Affiliates nor any person acting on the
Company's behalf has, directly or indirectly, at any time within the past six
(6) months, made any offer or sale of any security or solicitation of any offer
to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the sale or issuance of the Shares, the
Warrants or the Warrant Shares as contemplated hereby or (ii) cause the offering
or issuance of the Shares, the Warrants or the Warrant Shares pursuant to this
Agreement or any of the Transaction Documents to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions.  None of the Company or any of the Subsidiaries
is, or is an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.  None of the Company or any of the
Subsidiaries is a United States real property holding corporation within the
meaning of the Foreign Investment in Real Property Tax Act of 1980. No consent,
license, permit, waiver, approval or authorization of, or designation,
declaration, registration or filing with, the SEC or any state securities
regulatory authority is required in connection with the offer, sale, issuance or
delivery of the Shares, the Warrants or the Warrant Shares other than the
possible filing of Form D with the SEC.  The Company does not have any agreement
or understanding with any Purchaser with respect to the transactions
contemplated by this Agreement or the Registration Rights Agreement, other than
as specified in this Agreement or the Registration Rights Agreement.




3.20

Material Changes. Except as set forth on the Registration Statement, since June
30, 2005, the Company has conducted its business only in the ordinary course,
consistent with past practice, and since such date there has not occurred: (i)
any amendments or changes in the charter documents or by-laws of the Company or
the Subsidiaries; (iii) any: Registration





9







--------------------------------------------------------------------------------

Statement(A) issuance or sale of any securities convertible into or exchangeable
for securities of the Company other than to directors, employees and consultants
pursuant to existing equity compensation or stock purchase plans of the Company;
(B) issuance or sale of options or other rights to acquire from the Company or
the Subsidiaries, directly or indirectly, securities of the Company or any
securities convertible into or exchangeable for any such securities, other than
options issued to directors, employees and consultants in the ordinary course of
business, consistent with past practice; (C) issuance or sale of any stock, bond
or other corporate security other than to directors, employees and consultants
pursuant to existing equity compensation or stock purchase plans of the Company;
(D) declaration or making of any payment or distribution to stockholders or
purchase or redemption of any share of its capital stock or other security other
than to or from directors, officers and employees of the Company or the
Subsidiaries as compensation for or in connection with services rendered to the
Company or the Subsidiaries (as applicable) or for reimbursement of expenses
incurred on behalf of the Company or the Subsidiaries (as applicable); (E) sale,
assignment or transfer of any of its intangible assets except in the ordinary
course of business, consistent with past practice, or cancellation of any debt
or claim except in the ordinary course of business, consistent with past
practice; (F) waiver of any right of substantial value whether or not in the
ordinary course of business; (G) material change in officer compensation, except
in the ordinary course of business and consistent with past practice; or (H)
other commitment (contingent or otherwise) to do any of the foregoing; (iv) any
creation, sufferance or assumption by the Company or any of the Subsidiaries of
any lien on any asset or any making of any loan, advance or capital contribution
to or investment in any Person, in an aggregate amount which exceeds $10,000
outstanding at any time; (v) any entry into, amendment of, relinquishment,
termination or non-renewal by the Company or the Subsidiaries of any material
contract, license, lease, transaction, commitment or other right or obligation,
other than in the ordinary course of business, consistent with past practice; or
(vi) any transfer or grant of a right with respect to the Intellectual Property
Rights owned or licensed by the Company or the Subsidiaries, except as among the
Company and the Subsidiaries, other than in the ordinary course of business,
consistent with past practice.




3.21

Regulatory Permits. To the best of the Company’s knowledge, the Company and the
Subsidiaries possess all certificates, approvals, authorizations and permits
issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their businesses as described in the
Registration Statement, except where the failure to possess such permits does
not, and could not have, individually or in the aggregate, a Material Adverse
Effect (the “Material Permits”), and the Company has not received any written
notice of proceedings relating to the revocation or modification of any Material
Permits except as described in the Registration Statement.




 




3.22

Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary for the business in which the Company and
the Subsidiaries are engaged. The Company has no reason to believe that it will
not be able to renew existing insurance coverage for itself and the Subsidiaries
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary or appropriate to continue business.





10







--------------------------------------------------------------------------------




3.23

Internal Accounting Controls. Except as disclosed in the Registration Statement,
the Company maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with United States generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management's general or specific authorizations, (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences, and (v) the Company is otherwise in compliance with the Securities
Act, the Exchange Act and all other rules and regulations promulgated by the SEC
and applicable to the Company, including such rules and regulations to implement
the Sarbanes-Oxley Act of 2002, as amended.




3.24

Disclosure. To the best of the Company’s knowledge, neither the Company nor, to
the Company's knowledge, any other Person acting on its behalf and at the
direction of the Company, has provided to any Purchaser or its agents or counsel
any information that in the Company's reasonable judgment, at the time such
information was furnished, constitutes material, non-public information, except
such information as may have been disclosed to certain Board members, who are
affiliated with certain Purchasers, in their capacity as directors of the
Company.  The Company understands and confirms that each Purchaser will rely on
the representations and covenants contained herein in effecting the transactions
contemplated by this Agreement and the Transaction Documents, and in the
securities of the Company after the Closing. All disclosure provided to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby, including the Schedules to this Agreement furnished by or on behalf of
the Company, taken as a whole is true and correct and does not contain any
untrue statement of material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. No event or circumstance has
occurred or information exists with respect to the Company or the Subsidiaries
or its or their business, properties, prospects, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed. The Company acknowledges and agrees that no Purchaser
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 4.




4.

Representations and Warranties of the Purchasers. Each Purchaser represents and
warrants, severally (as to itself) and not jointly, to the Company as follows:




4.1

Authorization. All action on the part of such Purchaser and, if applicable, its
officers, directors, managers, members, shareholders and/or partners necessary
for the authorization, execution, delivery and performance of this Agreement and
the Registration Rights Agreement, and the consummation of the transactions
contemplated herein and therein, has been taken. When executed and delivered,
each of this Agreement and the Registration Rights Agreement will constitute the
legal, valid and binding obligation of such Purchaser, enforceable against such
Purchaser in accordance with its terms, except as such may be limited





11







--------------------------------------------------------------------------------

by bankruptcy, insolvency, reorganization or other laws affecting creditors'
rights generally and by general equitable principles. Such Purchaser has all
requisite corporate power and authority to enter into each of this Agreement and
the Registration Rights Agreement, and to carry out and perform its obligations
under the terms of hereof and thereof.




4.2

Purchase Entirely for Own Account. Such Purchaser is acquiring the Shares, the
Warrants and the Warrant Shares for its own account for investment and not for
resale or with a view to distribution thereof in violation of the Securities
Act.




4.3

Investor Status; Etc. Such Purchaser certifies and represents to the Company
that it is an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act and was not organized for the purpose of
acquiring any of the Shares, the Warrants or the Warrant Shares. Such
Purchaser's financial condition is such that it is able to bear the risk of
holding the Shares for an indefinite period of time and the risk of loss of its
entire investment. Such Purchaser has sufficient knowledge and experience in
investing in companies similar to the Company so as to be able to evaluate the
risks and merits of its investment in the Company.




4.4

Securities Not Registered. Such Purchaser understands that the Shares, the
Warrant and the Warrant Shares have not been registered under the Securities
Act, by reason of their issuance by the Company in a transaction exempt from the
registration requirements of the Securities Act, and that the Shares, the
Warrants and the Warrant Shares must continue to be held by such Purchaser
unless a subsequent disposition thereof is registered under the Securities Act
or is exempt from such registration. Such Purchaser understands that the
exemptions from registration afforded by Rule 144 (the provisions of which are
known to it) promulgated under the Securities Act depend on the satisfaction of
various conditions, and that, if applicable, Rule 144 may afford the basis for
sales only in limited amounts.




4.5

No Conflict; Compliance with Laws. The execution and delivery of this Agreement
and the Registration Rights Agreement by such Purchaser, and the consummation of
the transactions contemplated hereby and thereby, will not (i) conflict with or
violate any provision of the organizational documents of such Purchaser, (ii)
breach, conflict with or result in any violation of or default (or an event that
with notice or lapse of time or both would become a default) under, or give rise
to a right of termination, amendment, acceleration or cancellation (with or
without notice or lapse of time, or both) of any obligation, contract,
commitment, lease, agreement, mortgage, note, bond, indenture or other
instrument or obligation to which the Purchaser is a party or by which it or any
of its properties or assets are bound, or (iii) result in a violation of any
statute, law, rule, regulation, order, ordinance or restriction applicable to
the Purchaser or any of its properties or assets, or any judgment, writ,
injunction or decree of any court, judicial or quasi-judicial tribunal
applicable to the Purchaser or any of their properties or assets




4.6

Brokers. Such Purchaser has not retained, utilized or been represented by any
broker or finder in connection with the transactions contemplated by this
Agreement.




4.7

Consents. All consents, approvals, orders and authorizations required on





12







--------------------------------------------------------------------------------

the part of such Purchaser in connection with the execution, delivery or
performance of this Agreement and the consummation of the transactions
contemplated herein have been obtained and are effective as of the date hereof.




4.8

Disclosure of Information. Such Purchaser has received or has had full access to
all the information it considers necessary or appropriate for deciding whether
to purchase the Shares, the Warrants and the Warrant Shares. Such Purchaser
further represents that it has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
the Shares, the Warrants and the Warrant Shares and the business, properties,
prospects and financial condition of the Company and to obtain additional
information necessary to verify any information furnished to such Purchaser or
to which such Purchaser had access.




5.

Conditions Precedent.




5.1

Conditions to the Obligation of the Purchasers to Consummate the Closing. The
obligation of each Purchaser to consummate the Closing and to purchase and pay
for the Shares to be purchased by it is subject to the satisfaction (or waiver
by such Purchaser) of the following conditions precedent:




(a)

The representations and warranties of the Company contained herein shall be true
and correct on and as of the Closing Date. The Company shall have performed or
complied with all obligations and conditions herein required to be performed or
complied with by the Company on or prior to the date hereof.




(b)

No proceeding challenging this Agreement or the Transaction Documents, or the
transactions contemplated hereby or thereby, or seeking to prohibit, alter,
prevent or materially delay the Closing, shall have been instituted before any
court, arbitrator or governmental body, agency or official or shall be pending
against or involving the Company.




(c)

The sale of the Shares and the issuance of the Warrants (and the Warrant Shares)
to the Purchasers shall not be prohibited by any law, rule, governmental order
or regulation. All necessary consents, approvals, licenses, permits, orders and
authorizations of, or registrations, declarations and filings with, any
governmental or administrative agency or of or with any other Person with
respect to any of the transactions contemplated hereby  shall have been duly
obtained or made and shall be in full force and effect.




(d)

All instruments and corporate proceedings of the Company in connection with the
transactions contemplated by this Agreement and the Transaction Documents shall
be satisfactory in form and substance to such Purchaser, and such Purchaser
shall have received copies (executed or certified, as may be appropriate) of all
documents which any Purchaser may have reasonably requested in connection with
such transactions.







(e)

The Registration Rights Agreement shall have been executed and delivered to such
Purchaser by the Company.





13







--------------------------------------------------------------------------------




(f)

Such Purchaser shall have received from the Company an original stock
certificate evidencing the purchase of the Shares and an original Warrant, in
each case for the number of Shares of Common Stock and the number of Warrant
Shares, respectively, set forth opposite such Purchaser's name on Schedule 1
hereto.




(g)

The Company shall have delivered, in form and substance satisfactory to such
Purchaser, a certificate dated the Closing Date and signed by the secretary or
another appropriate executive officer of the Company, certifying (i) that
attached copies of the Certificate of Incorporation, the By-Laws and resolutions
of the Board approving this Agreement and the Transaction Documents are all
true, complete and correct and remain in full force and effect as of the date
hereof, and (ii) as to the incumbency and specimen signature of each officer of
the Company executing this Agreement, the Transaction Documents and any other
document delivered in connection herewith on behalf of the Company.




(h)

The Company shall deliver to such Purchaser, a certificate in form and substance
satisfactory to such Purchaser, dated the Closing Date and signed by the
Company's chief executive officer, certifying that (i) the representations and
warranties of the Company contained in Section 3 hereof are true and correct in
all respects on the Closing Date and (ii) the Company has performed and complied
with all of the agreements and conditions set forth or contemplated herein that
are required to be performed or complied with by the Company on or before the
Closing Date.




5.2

Conditions to the Obligation of the Company to Consummate the Closing. The
obligation of the Company to consummate the Closing and to issue and sell the
Shares to each Purchaser at the Closing is subject to the satisfaction of the
following conditions precedent:




(a)

The representations and warranties of the Purchasers contained herein shall be
true and correct in all respects on and as of the Closing Date.  




(b)

The Registration Rights Agreement shall have been executed and delivered by the
Purchasers.




(c)

The Purchasers shall have performed all obligations and conditions herein
required to be performed or complied with by the Purchasers on or prior to the
Closing Date.




(d)

No proceeding challenging this Agreement or the Transaction Documents, or the
transactions contemplated hereby or thereby, or seeking to prohibit, alter,
prevent or materially delay the Closing, shall have been instituted before any
court, arbitrator or governmental body, agency or official or shall be pending
against or involving such Purchaser.




(e)

The sale of the Shares and the issuance of the Warrants (and the Warrant Shares)
by the Company shall not be prohibited by any law, rule, governmental order or
regulation. All necessary consents, approvals, licenses, permits, orders and
authorizations of, or registrations, declarations and filings with, any
governmental or administrative agency or of any





14







--------------------------------------------------------------------------------

other Person with respect to any of the transactions contemplated hereby shall
have been duly obtained or made and shall be in full force and effect.




(f)

All instruments and corporate proceedings in connection with the transactions
contemplated by this Agreement to be consummated at the Closing shall be
satisfactory in form and substance to the Company, and the Company shall have
received counterpart originals, or certified or other copies of all documents,
including without limitation records of corporate or other proceedings, which it
may have reasonably requested in connection therewith.




6.

Certain Covenants and Agreements.




6.1

Transfer of Securities. Each Purchaser agrees severally (as to itself only) and
not jointly that it shall not sell, assign, pledge, transfer or otherwise
dispose of or encumber any of the Shares, the Warrants or the Warrant Shares,
except (i) pursuant to an effective registration statement under the Securities
Act, (ii) to an Affiliate (so long as such Affiliate agrees to be bound by the
terms and provisions of this Agreement as if, and to the fullest extent as, such
Purchaser), or (iii) pursuant to an available exemption from registration under
the Securities Act (including sales permitted pursuant to Rule 144) and
applicable state securities laws and, if requested by the Company, upon delivery
by such Purchaser of either an opinion of counsel of such Purchaser reasonably
satisfactory to the Company to the effect that the proposed transfer is exempt
from or does not require registration under the Securities Act and applicable
state securities laws or a representation letter of such Purchaser reasonably
satisfactory to the Company setting forth a factual basis for concluding that
such proposed transfer is exempt from or does not require registration under the
Securities Act and applicable state securities laws. Any transfer or purported
transfer of the Shares in violation of this Section 6.1 shall be void. The
Company shall not register any transfer of the Shares in violation of this
Section 6.1. The Company may, and may instruct any transfer agent for the
Company, to place such stop transfer orders as may be required on the transfer
books of the Company in order to ensure compliance with the provisions of this
Section 6.1.




6.2

Legends.




(a)

To the extent applicable, each certificate or other document evidencing the
Shares and the Warrant Shares shall be endorsed with the legend set forth below,
and each Purchaser covenants that, except to the extent such restrictions are
waived by the Company, it shall not transfer the shares represented by any such
certificate without complying with the restrictions on transfer described in
this Agreement and the legends endorsed on such certificate:




“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, REGISTRATION UNDER
SAID ACT.”





15







--------------------------------------------------------------------------------




(b)

The legend set forth in Section 6.2(a) shall be removed from the certificates
evidencing the Shares and the Warrant Shares, (i) following any sale of such
Shares or Warrant Shares pursuant to Rule 144 or any effective registration
statement, or (ii) if such Shares or Warrant Shares are eligible for sale under
Rule 144(k) (and the holder of such Shares or Warrant Shares has submitted a
written request for removal of the legend indicating that the holder has
complied with the applicable provisions of Rule 144 or such judicial
interpretation or pronouncement), or (iii) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission) (and
the holder of such Shares or Warrant Shares has submitted a written request for
removal of the legend indicating that such legend is not required under
applicable requirements of the Securities Act (including such judicial
interpretations and pronouncements). The Company shall cause its counsel to
issue a legal opinion to the Company's transfer agent promptly upon the
occurrence of any of the events in clauses (i), (ii) or (iii) above to effect
the removal of the legend on certificates evidencing the Shares or the Warrant
Shares and shall also cause its counsel to issue a “blanket” legal opinion to
the Company's transfer agent promptly after the effective date of any
registration statement covering the resale of the Shares or any Warrant Shares,
if required by the Company's transfer agent, to allow sales without restriction
pursuant to an effective registration statement. The Company agrees that at such
time as such legend is no longer required under this Section 6.2(b), it will, no
later than three (3) business days following the delivery by a Purchaser to the
Company or the Company's transfer agent of a certificate representing the Shares
or Warrant Shares issued with a restrictive legend, deliver or cause to be
delivered to such Purchaser a certificate representing such Shares or Warrant
Shares that is free from all restrictive and other legends; provided that in the
case of removal of the legend for reasons set forth in clause (ii) above, the
holder of such Shares or Warrant Shares has submitted a written request for
removal of the legend indicating that the holder has complied with the
applicable provisions of Rule 144. The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in this Section.




6.3

Publicity. Except to the extent required by applicable laws, rules, regulations
or stock exchange requirements, neither (i) the Company, the Subsidiaries or any
of their Affiliates nor (ii) any Purchaser or any of its Affiliates shall,
without the written consent of the other, make any public announcement or issue
any press release with respect to the transactions contemplated by this
Agreement. In no event will either (i) the Company, the Subsidiaries or any of
their Affiliates or (ii) any Purchaser or any of its Affiliates make any public
announcement or issue any press release with respect to the transactions
contemplated by this Agreement without consulting with the other party, to the
extent feasible, as to the content of such public announcement or press release.
 Provided that the Company is permitted to issue an initial press release as may
be mutually agreed upon by and between the Company and its placement agent.




6.4

Material, Nonpublic Information. Except as required by law, the Company and its
directors, officers, employees and agents shall not provide any Purchaser with
any material non-public information regarding the Company or any of the
Subsidiaries at any time after the Closing, except such information as may be
required to be disclosed to certain Board





16







--------------------------------------------------------------------------------

members, who are affiliated with certain Purchasers, in their capacity as
directors of the Company.  In the event of a breach of the foregoing covenant
following the Effective Date, or in the event that Company is legally required
to make certain disclosures to any Purchaser (and does so) following the
Effective Date, then in addition to any other remedy provided for herein, in the
Transaction Documents or in equity or at law, each Purchaser to whom information
has been disclosed (whether as a result of breach or as required by law) may
request, in writing, that the Company promptly (but in no event more than five
(5) business days after the date of such writing) publicly disclose, by press
release, SEC filing, or otherwise, an appropriate summary of the information
that, in such Purchaser's reasonable judgment, constitutes the then material
non-public information. After such five (5) business-day period, the
Purchaser(s) who was or were in receipt of such material non-public information
shall be automatically authorized to make all of the information, or any portion
thereof, available to the public generally, without incurring any liability to
the Company for such disclosure.




6.5

Filing of Information. The Company covenants to use commercially reasonable best
efforts to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
pursuant to all applicable securities laws, including the Exchange Act. At any
time if the Company is not required to file reports pursuant to such laws, it
will prepare and furnish to the Purchasers and make publicly available in
accordance with paragraph (c) of Rule 144 such information as is required for
the Purchasers to sell the Shares and the Warrant Shares under Rule 144. The
Company further covenants that it will take such further action as any holder of
Shares or Warrant Shares may reasonably request to satisfy the provisions of
Rule 144 applicable to the issuer of securities relating to transactions for the
sale of securities pursuant to Rule 144.




6.6

Integration. The Company shall not sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security (as defined in Section 2 of
the Securities Act) that would be integrated with the offer or sale of the
Shares in a manner that would require the registration under the Securities Act
of the sale of the Shares or the issuance of the Warrants or the Warrant Shares
to the Purchasers.




6.7

Reservation of Common Stock for Issuance.  The Company agrees to reserve from
its duly authorized capital stock the total number of shares of Common Stock
issuable upon execution of this Agreement and upon the exercise in full of the
Warrants.




6.8

Required Approvals.  As promptly as practicable after the date of this
Agreement, the Company shall make, or cause to be made, all filings with any
governmental or administrative agency or any other Person necessary to
consummate the transactions contemplated hereby.




7.

Indemnification.




7.1 (a)

By the Company. The Company agrees to indemnify, defend and hold harmless each
Purchaser and its Affiliates and their respective officers, directors,
stockholder, partners, members and controlling persons (collectively, the
“Purchaser Indemnitees”) to the fullest extent permitted by law from and against
any and all claims, losses, liabilities, damages,





17







--------------------------------------------------------------------------------

deficiencies, judgments, assessments, fines, settlements, costs or expenses
(including interest, penalties and reasonable fees, disbursements and other
charges of counsel) (collectively, “Losses”) based upon, arising out of or
otherwise in respect of any breach by the Company of any representation,
warranty, covenant or agreement of the Company contained in this Agreement or in
the Transaction Documents.

(b)

By The Purchasers.  Each Purchaser, severally (as to itself only) and not
jointly agrees to indemnify, defend and hold harmless the Company and its
Affiliates and their respective officers, directors, stockholders, partners,
members and controlling persons (collectively, the “Company Indemnitees”) to the
fullest extent permitted by law from and against any and all Losses based upon,
arising out of or otherwise in respect of any breach by the Purchaser of any
representation, warranty, covenant or agreement of the Purchaser contained in
this Agreement or in the Transaction Documents.




7.2

Claims. All claims for indemnification by either a Purchaser Indemnitee or
Company Indemnitee pursuant to this Section 7 shall be made as follows:




(a)

If a Purchaser or Company Indemnitee has incurred or suffered Losses for which
it is entitled to indemnification under this Section 7, then such Purchaser or
Company Indemnitee shall give prompt written notice of such claim (a “Claim
Notice”) to the Company or such Purchaser, as applicable. Each Claim Notice
shall state the amount of claimed Losses (the “Claimed Amount”), if known, and
the basis for such claim.




(b)

Within 30 days after delivery of a Claim Notice, the Company or Purchaser, as
applicable (the “Indemnifying Party”) shall provide to each Purchaser or Company
Indemnitee, as applicable (the “Indemnified Party”), a written response (the
“Response Notice”) in which the Indemnifying Party shall: (i) agree that all of
the Claimed Amount is owed to the Indemnified Party, (ii) agree that part, but
not all, of the Claimed Amount (the “Agreed Amount”) is owed to the Indemnified
Party, or (iii) contest that any of the Claimed Amount is owed to the
Indemnified Party. The Indemnifying Party may contest the payment of all or a
portion of the Claimed Amount only based upon a good faith belief that all or
such portion of the Claimed Amount does not constitute Losses for which the
Indemnified Party is entitled to indemnification under this Section 7. If no
Response Notice is delivered by the Indemnifying Party within such 30-day
period, then the Indemnifying Party shall be deemed to have agreed that all of
the Claimed Amount is owed to the Indemnified Party.




(c)

If the Indemnifying Party in the Response Notice agrees (or is deemed to have
agreed) that all of the Claimed Amount is owed to the Indemnified Party, then
the Indemnifying Party shall owe to the Indemnified Party an amount equal to the
Claimed Amount to be paid in the manner set forth in this Section 7. If the
Indemnifying Party in the Response Notice agrees that part, but not all, of the
Claimed Amount is owed to the Indemnified Party, then the Indemnifying Party
shall owe to the Indemnified Party an amount equal to the agreed amount set
forth in such Response Notice to be paid in the manner set forth in this Section
7.  The parties agree that the foregoing shall not be deemed to provide that the
Indemnifying Party is entitled to make a binding determination regarding any
disputed amounts owed to an Indemnified Party, unless such Indemnified Party
accepts and agrees to such determination, and both the Indemnified Party and
Indemnifying Party shall retain all rights and





18







--------------------------------------------------------------------------------

remedies available to such party hereunder.




(d)

No delay on the part of the Indemnified Party in notifying the Indemnifying
Party shall relieve the Indemnifying Party of any liability or obligation
hereunder except to the extent of any actual prejudice caused by or arising out
of such delay.




7.3

Payment of Claims. An Indemnifying Party shall make payment of any portion of
any Claimed Amount that such Indemnifying Party has agreed in a Response Notice
that it owes to an Indemnified Party, or that such Indemnifying Party is deemed
to have agreed it owes to such Indemnifying Party, said payment to be made
within thirty (30) days after such Response Notice is delivered by such
Indemnifying Party or should have been delivered by such Indemnifying Party, as
the case may be.




7.4

Limitations.




(a)

Time for Claims. No Indemnifying Party will be liable for any Losses hereunder
arising out of a breach of representation or warranty unless a written claim for
indemnification is given by the Indemnified Party to the Indemnifying Party on
or prior to the third anniversary of the date on which the registration
statement covering the resale of the Shares initially became effective.




(b)

Maximum Amount. Notwithstanding anything contained herein to the contrary, no
Indemnifying Party will be liable for any Losses to any Purchaser Indemnitee
hereunder in excess of the portion of the aggregate purchase price hereunder
actually paid by the related Purchaser.




7.5

Applicability; Exclusivity. Notwithstanding any term to the contrary in this
Section 7, the indemnification and contribution provisions of the Registration
Rights Agreement shall govern any claim made with respect to registration
statements filed pursuant thereto or sales made thereunder. The parties hereby
acknowledge and agree that in addition to remedies of the parties hereto in
respect of any and all claims relating to any breach or purported breach of any
representation, warranty, covenant or agreement that is contained in this
Agreement pursuant to the indemnification provisions of this Section 7, all
parties shall always retain the right to pursue and obtain injunctive relief in
addition to any other rights or remedies hereunder.




8.

Miscellaneous Provisions.




8.1

Rights Cumulative. Each and all of the various rights, powers and remedies of
the parties shall be considered to be cumulative with and in addition to any
other rights, powers and remedies which such parties may have at law or in
equity in the event of the breach of any of the terms of this Agreement. The
exercise or partial exercise of any right, power or remedy shall neither
constitute the exclusive election thereof nor the waiver of any other right,
power or remedy available to such party.




8.2

Pronouns. All pronouns or any variation thereof shall be deemed to refer





19







--------------------------------------------------------------------------------

to the masculine, feminine or neuter, singular or plural, as the identity of the
person, persons, entity or entities may require.




8.3

Notices.




(a)

Any notices, reports or other correspondence (hereinafter collectively referred
to as “correspondence”) required or permitted to be given hereunder shall be
given in writing and shall be deemed given if sent by certified or registered
mail (return receipt requested), overnight courier or telecopy (with
confirmation of receipt), or delivered by hand to the party to whom such
correspondence is required or permitted to be given hereunder.  An electronic
communication (“Electronic Notice”) shall be deemed written notice for purposes
of this Section 8.3.  Electronic Notice shall be deemed received at the time the
party sending Electronic Notice transmits the Electronic Notice.

(b)

All correspondence to the Company shall be addressed as follows:







Vincera, Inc.

611 South Congress Avenue, Suite 350

Austin, TX 78704

Attention: President

Fax: (630) 214-8824

dave@vincera.com




-and-




Worsham, Lancaster, Helling & Rose, L.L.P.

610 West Lynn

Austin, Texas 78703

Attention: Chris Helling

Fax: (512) 874-7138

chelling@whlrlaw.com




-and-




Wood & Sartain, L.L.P.

12655 North Central Expressway, Suite 325

Dallas, Texas 75243

Attention:  David A. Wood

Fax: (972) 701-0302

david@woodsartain.com







(c)

All correspondence to the Purchasers shall be addressed pursuant to the contact
information set forth on Schedule 1 attached hereto.




(d)

Any entity may change the address to which correspondence to it





20







--------------------------------------------------------------------------------

is to be addressed by notification as provided for herein.




8.4

Captions. The captions and paragraph headings of this Agreement are solely for
the convenience of reference and shall not affect its interpretation.




8.5

Severability. Should any part or provision of this Agreement be held
unenforceable or in conflict with the applicable laws or regulations of any
jurisdiction, the invalid or unenforceable part or provisions shall be replaced
with a provision which accomplishes, to the extent possible, the original
business purpose of such part or provision in a valid and enforceable manner,
and the remainder of this Agreement shall remain binding upon the parties
hereto.




8.6

Governing Law. This Agreement shall be governed by and construed in accordance
with the internal and substantive laws of the State of Texas and without regard
to any conflicts of laws concepts which would apply the substantive law of some
other jurisdiction.




8.7

Waiver. No waiver of any term, provision or condition of this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
be construed as, a further or continuing waiver of any such term, provision or
condition or as a waiver of any other term, provision or condition of this
Agreement.




8.8

Assignment. The rights and obligations of any party hereto shall inure to the
benefit of and shall be binding upon the authorized successors and permitted
assigns of such party. The Company may not assign this Agreement or any rights
or obligations hereunder without the prior written consent of Purchasers who
hold a majority of the outstanding Shares (the “Majority Purchasers”). Each
Purchaser may assign or transfer any or all of its rights under this Agreement
to any Person provided that such assignee or transferee agrees in writing to be
bound, with respect to the transferred Shares and Warrant Shares, by the
provisions hereof that apply to such assigning or transferring Purchaser;
whereupon such assignee or transferee shall be deemed to be a “Purchaser” for
all purposes of this Agreement.




8.9

Survival. The respective representations and warranties given by the parties
hereto shall survive the Closing Date and the consummation of the transactions
contemplated herein for a period of time equal to the time for which
indemnification may be sought hereunder, without regard to any investigation
made by any party. The respective covenants and agreements agreed to by a party
hereto shall survive the Closing Date and the consummation of the transactions
contemplated herein in accordance with their respective terms and conditions.




8.10

Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto respecting the subject matter hereof and supersedes all prior
agreements, negotiations, understandings, representations and statements
respecting the subject matter hereof, whether written or oral.




8.11

Amendments. Any amendment, supplement or modification of or to any provision of
this Agreement, any waiver of any provisions of this Agreement shall be
effective





21







--------------------------------------------------------------------------------

only if made or given in writing and signed by the Company and the Majority
Purchasers; provided that any amendment, supplement, modification or waiver that
is materially and disproportionately adverse to any particular Purchaser (as
compared to all Purchasers as a group) shall require the consent of such
Purchaser.  




8.12

No Third Party Rights. This Agreement is intended solely for the benefit of the
parties hereto and is not intended to confer any benefits upon, or create any
rights in favor of, any Person (including, without limitation, any stockholder
or debt holder of the Company) other than the parties hereto; provided, that
each of the Purchaser Indemnitees that are not Purchasers and each of the
Company Indemnitees, if other than the Company, are entitled to all rights and
benefits as third party beneficiaries of Article 7 of this Agreement.




8.13

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same document. The parties hereto confirm that any facsimile copy of
another party's executed counterpart of this Agreement (or its signature page
thereof) will be deemed to be an executed original thereof.




[Signature Pages Follow]





22







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement under seal as of the day and year first above written.




VINCERA, INC.




By:

/s/ David R. Malmstedt




David R. Malmstedt, President and Chief Executive Officer







PURCHASERS




________________________________________




By:  _________________________________________




Title:  _______________________________________




Address:  ________________________________




_________________________________




_________________________________




Number of Shares to Purchase:  ____________




Form of Payment     

Cash: _________

Cancellation of Indebtedness: ___




Taxpayer Identification Number (if entity): ________




Social Security Number (if individual):  ___________





 [SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]







--------------------------------------------------------------------------------




Schedule 1




Schedule of Purchasers




NEW INVESTORS

Name

Investment

Amount

Common Shares

Warrant Shares

    

Manuel A. Capella

$25,200.00

70,000

17,500

MG&B Trust, Robert & Mary Gae Hays TTEE

$10,800.00

30,000

7,500

Stephen Schertz SEP IRA

$12,483.00

34,675

8,669

Jayne Malasko Roth IRA

$3,560.00

9,889

2,472

Leah Malasko IRA

$3,560.00

9,889

2,472

Christopher and Lisa Bonner

$21,600.00

60,000

15,000

Joel T.Littles

$17,000.00

47,222

11,806

John and Sandra Scheid

$21,600.00

60,000

15,000

Robert Batch

$54,000.00

150,000

37,500

M. Marcus Malinak

$35,000.00

97,222

24,306

Holland Children Trust

$7,020.00

19,500

4,875

William Kruse

$360,000.00

1,000,000

250,000

Catalina Services – Michael Erekson

$10,800.00

30,000

7,500

Luke Bilberry

$10,000.00

27,778

6,944

Doug and Stacey Mullen

$6,120.00

17,000

4,250

Zeke A. Shortes

$30,000.00

83,333

20,833

Doug Mullen IRA

$3,420.00

9,500

2,375

         




Holders of Subordinated Promissory Notes Canceled

Name

Principal & Interest Converted

Common Shares

Warrant Shares

    

Richard Crumly

$36,000.00

100,000

25,000

Kevin McAuliffe

$27,457.56

76,271

38,136

Odyssey Marketing Group, Inc.

$56,164.32

156,012

78,006

Azar Computing

$28,027.40

77,854

38,927

Mary Ann Thompson-Frenk “F” Trust

$560,441.16

1,556,781

778,391

Gregory Brown

$33,863.01

94,064

47,032

George W. & Elizabeth Race

$28,006.85

77,797

38,898

Gregory E. Wolski

$11,227.40

31,187

15,594

T.J. Sharp

$44,898.48

124,718

62,359

Tim Glass

$16,684.92

46,347

23,174

Kristine Holland

$10,000.00

27,778

13,889

Carl Kleinmann

$11,232.72

31,202

15,601

Wayne Parkman

$111,588.84

309,969

154985

Paul Foreman

$115,315.07

320,320

160,160

Gene Paul Conrad

$20,301.12

56,392

14,098

Robert Allison

$103,000.00

286,111

71,528

Celia Martin

$22,399.92

62,222

31,111

Richard L. Hunter Jr.

$56,000.16

155,556

77,778

Michael & Kimberly Kline

$27,862.92

77,397

38,699

















--------------------------------------------------------------------------------




Holders of Subordinated Promissory Notes Canceled (continued)

Name

Principal & Interest Converted

Common Shares

Warrant Shares

    

Dorchie Ferrell

$55,917.72

155,327

77,664

John B. Hall

$28,109.52

78,082

39,041

Robert Allison

$110,575.44

307,154

153,577

Don & Alice Frenk

$30,387.95

84,411

42,205

Sherry Ellenbogen

$56,205.48

156,126

78,063

Richard D. Gift

$28,006.85

77,797

38,898

Eric Sutherland

$27,794.52

77,207

38,604

Ron Bowling

$56,054.79

155,708

77,854

Michael McAuliffe

$43,459.69

120,721

60,361

M. Marcus Malinak

$21,590.02

59,972

29,986

Michael Craddock

$56,465.75

156,849

78,425

Renata I. Krajnik

$11,435.62

31,766

15,883

Greg W.Sparks

$85,726.03

238,128

119,064

    




















--------------------------------------------------------------------------------

Exhibit A




Form of Registration Rights Agreement














--------------------------------------------------------------------------------

Exhibit B




Form of Common Stock Purchase Warrant















